 



Exhibit 10.5
SEVERANCE AGREEMENT
     THIS SEVERANCE AGREEMENT (this “Agreement”) is made and entered into as of
the 28th day of March, 2008 (the “Effective Date”), by and between FSI
International, Inc., a Minnesota corporation (hereinafter “FSI”), and Patricia
M. Hollister, currently an officer and employee of FSI (hereinafter “Employee”).
     WHEREAS, FSI and Employee are parties to an Employment Agreement dated
January 15, 1996 (the “Prior Agreement”) which the parties desire to amend and
restate in its entirety with this Agreement;
     WHEREAS, FSI and Employee are parties to an Amended and Restated Management
Agreement of even date herewith (the “Management Agreement”);
     NOW, THEREFORE, in consideration of the foregoing premises and the
respective agreements of FSI and Employee set forth below, FSI and Employee,
intending to be legally bound, agree as follows:
DEFINITIONS
     Specific terms used in this Agreement have the following meanings:
     A. “Base Annual Salary” shall mean the highest annual rate of the
Employee’s base salary with the Company during the twelve (12) months preceding
the date of termination of the Employee’s employment with the Company (without
reduction for any salary reduction or other deferral contribution to any
employee benefit plan sponsored by the Company).
     B. “Cause” shall mean and be limited to, (i) wilful and gross neglect of
duties by the Employee or (ii) an act or acts committed by the Employee
constituting a felony under United States federal or applicable state law and
substantially detrimental to the Company or any Subsidiary or the reputation of
the Company or any Subsidiary, so long as Employee is given written notice
thereof and fails to promptly cure (if such “Cause” can be cured) and
subsequently there is a determination by a resolution duly adopted by the
affirmative vote of not less than two-thirds of the entire membership of the
Board at a meeting thereof called and held for such purpose (after reasonable
notice is provided to the Employee and the Employee is given an opportunity to
be heard before the Board) finding that in the good faith opinion of the Board
the Employee is guilty of the conduct described above in (i) or (ii).
     C. “Company” means, separately and collectively, FSI and any entity in
which FSI has an ownership interest, directly or indirectly, of at least twenty
percent (20%) of the outstanding shares of such entity.
     D. “Competing Product” means,
          a. for the period which Employee is an employee of the Company, any
product or service that competes with or will compete with any product, product
line, or service

1



--------------------------------------------------------------------------------



 



that is sold, marketed,produced, distributed, leased, or under development by
the Company with respect to which Employee performed services of any kind or
nature during the twenty-four (24) month period ending on the date of the
conduct at issue; and
          b. for the period after Employee’s employment with the Company has
ended, any product or service that competes with or will compete with any
product, product line, or service that is sold, marketed, produced, distributed,
leased, or under development by the Company with respect to which Employee
performed services of any kind or nature during the twenty-four (24) month
period ending on the date Employee’s employment with the Company ends.
     E. “Confidential Information” means certain proprietary information
maintained in confidence by the Company as intellectual property, trade secrets,
or otherwise, including but not limited to information relating to (i) the
Company’s finances, processes, products, services, research, and development,
and (ii) its manufacturing, purchasing, accounting, engineering, designing,
marketing, merchandising, selling, distributing, leasing, and servicing systems
and techniques; it also includes plans or proposals with regard to any of the
foregoing, whether implemented or not. All information originated by Employee,
or disclosed to Employee, or to which Employee otherwise gains access, during
the period of Employee’s employment with the Company that the Employee has
reason to believe is Confidential Information, or that is characterized or
treated by the Company as being Confidential Information, or that would be of
economic value to a third party, shall be presumed to be Confidential
Information.
     F. “Customer” means any firm, person, corporation, or other entity
          a. to whom or to which the Company has sold, distributed, or leased
its products or services, or
          b. whom or which the Company has solicited for sales, distribution, or
leasing of its products or services,
whether directly or indirectly, and whether by or through employees of the
Company or through its affiliated sales organizations.
     G. “Customer Information” means information relating to Customers’
operations, processes, products, and research and development and to Customers’
manufacturing, purchasing, and engineering systems and techniques.
     H. “Restricted Country” means any nation or country in which the Company
had Customers, had business operations, or otherwise did business, directly or
indirectly, in the twenty-four (24) month period ending on the Termination Date.
     I. “Term” means the period of Employee’s employment with the Company under
this Agreement, commencing on the Effective Date and continuing until March 28,
2009 (the “Original Term”), unless earlier terminated pursuant to Section 9 of
this Agreement, and for successive one-year periods thereafter (each an
“Extended Term”), unless earlier terminated pursuant to Section 9 of this
Agreement; except that either party may give written notice of at

2



--------------------------------------------------------------------------------



 



least 90 days prior to the expiration of the Original Term or the Extended Term
then in effect that such party elects not to extend the term of this Agreement.
     J. “Termination Date” means the date on which Employee’s termination of
employment with the Company is effective. For purposes of Section 4 of this
Agreement only, the Termination Date shall mean the date on which a “separation
from service” has occurred for purposes of Section 409A of the Internal Revenue
Code and the regulations and guidance thereunder (the “Code”).
Terms not specifically defined will be interpreted in light of the context in
which they appear.
AGREEMENT
In consideration of her employment by FSI, and the wages, salary, and employee
benefits to be provided to Employee by FSI and in view of the provisions of
Section 4, Employee and FSI hereby agree as follows:
     1. Employee acknowledges and agrees:
          a. That in the course of her employment with the Company during and
after the Term, Employee may have access to Confidential Information; that the
Company has developed and established and will continue to develop and establish
a valuable and extensive trade in its products and services; and that the
Company would suffer great loss and irreparable injury if Employee were to
disclose any of the Confidential Information, or use it in the solicitation of
Customers or use it to compete with the Company.
          b. That in the course of her employment with the Company during and
after the Term, Employee may have access to Customer Information; that Customer
Information obtained by Employee during the course of her employment with the
Company is a valuable asset of the Company; and that the Company would suffer
great loss and irreparable injury if Employee were to use Customer Information
in the solicitation of Customers or to otherwise compete with the Company.
     2. a. During her employment with the Company both during and after the
Term, and at all times thereafter, Employee shall maintain in strictest
confidence and shall not, without FSI’s express advance written consent,
directly or indirectly (whether through written or printed materials, electronic
media, or oral communications, and whether Employee’s source of information is
written or printed materials, electronic media, oral communications, or her own
memory),
               (i) copy, or
               (ii) transmit, publish, communicate, or otherwise disclose or
make available, or permit or cause to be transmitted, published, communicated or
otherwise disclosed or made available, to any other firm, person, corporation or
other entity, or

3



--------------------------------------------------------------------------------



 



               (iii) use as owner, director, officer, manager, trustee, partner,
employee, independent contractor, agent, or consultant in any business venture
or other enterprise or endeavor,
any Confidential Information or Customer Information.
          b. An exception to the provisions of Paragraph 2(a), above, is that in
the scope and course of her employment with FSI, Employee may, in furtherance of
the Company’s business interests, communicate Confidential Information or
Customer Information to other responsible Company personnel, Customers, and
other persons or entities with whom or which the Company has dealings, who have
a need to know such information.
     3. During Employee’s employment with the Company during and after the Term
and for a period of one (1) year following termination of Employee’s employment,
whether voluntary or involuntary, and whether before or after expiration of the
Term:
          a. Employee will inform any new employer, prior to accepting
employment, of the existence of this Agreement and provide such employer with a
copy of this Agreement.
          b. (i) Except for ownership of one percent (1%) or less of the shares
of any company listed on a national or regional stock exchange, Employee will
not own any shares of stock or other ownership interest, either directly or
indirectly, or serve as a director, officer, manager, trustee, partner,
employee, independent contractor, agent, or consultant, or otherwise become
active or involved in the management, operation, or representation of a business
or other enterprise that is engaged in or about to engage in selling, marketing,
producing, distributing, leasing, designing, or developing a Competing Product
in any Restricted Country.
               (ii) Notwithstanding the provisions of Subsection b(i), Employee
may accept employment with a business organization that is engaged or about to
engage in selling, marketing, producing, distributing, leasing, or developing a
Competing Product in a Restricted Country if (x) such business organization is
diversified to the extent that it has significant operations other than that
portion of the business organization that is engaged or about to engage in
selling, marketing, producing, distributing, leasing, or developing a Competing
Product; (y) during the entire one year period following termination of
employment with the Company, such Employee will be rendering services to that
portion of the business organization that is not engaged or about to engage in
selling, marketing, producing, distributing, leasing, or developing a Competing
Product; and (z) prior to acceptance of employment by Employee with such
business organization, separate written assurances satisfactory to FSI shall be
received and accepted by FSI from both the Employee and the business
organization, in each case stating that during the entire one year period
following termination of employment with the Company, Employee will not be
rendering services to any portion of the business organization that, directly or
indirectly, is engaged or about to engage in selling, marketing, producing,
distributing, leasing, designing, or developing a Competing Product.
          c. Employee will not, on behalf of herself or any other person or
entity, directly or indirectly sell, distribute, or lease a Competing Product
to, or solicit sales, distribution, or leasing of a Competing Product to, any
Customer with whom Employee

4



--------------------------------------------------------------------------------



 



communicated, whether in person,through written or printed materials, or by
telephone, electronic mail, or other form of electronic transmission, during the
twenty-four (24) month period ending on the effective date of the termination of
Employee’s employment with the Company. This Paragraph 3(c) shall not be
interpreted to limit or restrict in any way the commitments of Employee set
forth in Paragraph 3(b), above.
          d. Employee will not, directly or indirectly, persuade, encourage, or
entice, or attempt to persuade, encourage or entice: employees of the Company to
terminate their employment relationship with the Company; manufacturers or
suppliers to adversely alter or modify, or to discontinue, their relationship
with the Company unless at the written request of FSI’s President or Chief
Financial Officer; or Customers to discontinue purchasing from the Company.
     4. If Employee’s employment is involuntarily terminated at the initiative
of the Company prior to the expiration of the Term for reasons other than Cause
or Employee’s death or disability, and provided the termination does not occur
within the Transition Period as defined by the Management Agreement, then:
          a. Base Annual Salary Continuation. Subject to the limitations and
conditions of Paragraph 4(c), FSI shall pay Employee an amount equal to six
months of Employee’s Base Annual Salary without right of offset, but not to
exceed a maximum amount under this Paragraph 4(a) of two times the lesser of:
               (i) The Code § 401(a)(17) compensation limit for the year in
which the Termination Date occurs; or
               (ii) Employee’s annualized compensation based upon the annual
rate of pay for services to the Company for the calendar year prior to the
calendar year in which the Termination Date occurs (adjusted for any increase
during that year that was expected to continue indefinitely if the Employee had
not separated from service).
Subject to the maximum limits of this Paragraph 4(a) and the limitations and
conditions of Paragraph 4(c), such Base Annual Salary continuation shall be paid
to Employee in accordance with FSI’s regular payroll schedule at the Base Annual
Salary rate, commencing on the first regular payroll date of FSI following the
Termination Date and continuing for six months. The Company and Employee intend
the payments under this Paragraph 4(a) to be a “separation pay plan due to
involuntary separation from service” under Treas. Reg. § 1.409A-1(b)(9)(iii).
          b. Supplemental Salary Continuation. Subject to the limitations and
conditions of Paragraph 4(c), FSI shall pay Employee an amount equal to six
months of Employee’s Base Annual Salary without right of offset, payable in
accordance with FSI’s regular payroll schedule at the Base Annual Salary rate,
commencing on the first regular payroll date of FSI that occurs following
completion of all payments under Paragraph 4(a) and continuing for six months.
The Company and Employee intend the payments under this Paragraph 4(b) to be
deferred compensation payable in compliance with the requirements of
Section 409A of the Code.

5



--------------------------------------------------------------------------------



 



          c. Release Requirement. Notwithstanding any other provisions of this
Agreement, FSI shall not be obligated to make any payments under this Section 4
(the “Severance Pay”) unless Employee has signed and not rescinded a release of
claims in favor of the Company and its affiliates and its and their employees,
directors, officers, insurers, and agents in a form to be prescribed by FSI, all
applicable consideration periods and rescission periods provided by law shall
have expired and Employee is in strict compliance with the terms of this
Agreement as of the dates of the payments.
     5. Employee hereby agrees to assign (and hereby does assign) to FSI all of
Employee’s right, title and interest to all discoveries, improvements,
processes, concepts, analyses, evaluations, methods, formulas, techniques and
ideas (whether or not shown or described in writing or reduced to practice) and
works of authorship, including any products, designs, studies and/or services
derived therefrom, whether or not patentable or copyrightable, and including any
applications for Letters Patent and to Letters Patent granted, including foreign
Letters Patent,

  (i)   which, at the time of conception or reduction to practice, relate
directly to FSI’s business or to FSI’s actual or demonstrably anticipated
research and development, or     (ii)   which result from any work performed by
Employee for FSI, or     (iii)   for which equipment, supplies, facilities, or
trade secret information of FSI is used, or     (iv)   which are developed on
FSI time (hereinafter “Inventions”).

Employee also hereby agrees to apply, at FSI’s request and expense, for the
United States and any foreign Letters Patent, or copyright, either in Employee’s
name or otherwise as FSI shall determine, relating to all such Inventions.
Employee agrees to promptly and fully disclose and describe all Inventions to
FSI and to keep accurate, complete and timely records of such Inventions, such
records to be the property of FSI and to be retained on its premises. Employee
further agrees to notify FSI promptly, in writing, of any application for United
States or foreign Letters Patent or copyright filed by her on her behalf, as
inventor, co-inventor, author, or co-author, within twelve months following
termination of Employee’s employment with FSI, whether such termination is
voluntary or involuntary, and whether or not such termination occurs before or
after expiration of the Term. Such written notification shall include a
description of the work that is the subject of the application that is
sufficient to allow FSI to determine whether it has any property interest in the
work. Failure to so notify FSI will create a presumption that the work that is
the subject of the Letters Patent or copyright is the property of FSI. FSI
agrees to maintain in confidence information supplied by Employee pursuant to
this Section 5, except that FSI reserves the right to disclose such information
to the extent necessary to protect its interests pursuant to this Agreement.
Nothing in this Section 5 shall apply to any Invention for which no equipment,
supplies, facility or trade secret information of FSI was used and which was
developed entirely on Employee’s own time, and (1) which does not relate at the
time of conception or reduction to practice (a) directly to the business of FSI
or (b) to FSI’s actual or

6



--------------------------------------------------------------------------------



 



demonstrably anticipated research and development, or (2) which does not result
from any work performed for FSI.
     6. Except as listed at the end of this Agreement in Exhibit A, Employee
will not assert any rights under any Inventions as having been made, authored,
or acquired by Employee prior to her being employed by FSI.
     7. Upon termination of her employment with FSI and upon termination of any
subsequent employment with the Company, whether before or after expiration of
the Term, Employee agrees to deliver promptly to FSI or its designee all
records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, photographs, videotapes, audio tapes, computer
disks or other form of computer storage, and calculations or copies thereof,
whether in written or printed materials or electronic media of any kind or
nature, which are the property of the Company or which relate in any way to the
business, products, practices, or techniques of the Company and all other
property, Confidential Information, and Customer Information including, but not
limited to, all documents and electronic media which in whole or in part contain
any Confidential Information or Customer Information, whether or not
constituting intellectual property or trade secrets, which in any of these cases
are in her possession or under her control. Employee shall be permitted to
retain personal correspondence, documents and items which contain no
Confidential Information or Customer Information; prior to removing any such
personal materials, Employee will review them with a representative designated
by FSI.
     8. During her employment with the Company both during and after the Term,
and at all times thereafter, Employee will not malign, defame or disparage the
reputation, character, image, products or services of the Company, or the
reputation or character of the Company’s directors, officers, employees or
agents.
     9. Employee’s employment is at-will. Either the Employee or FSI may
terminate Employee’s employment at any time for any reason, with or without
notice and with or without cause. Neither this Agreement, in whole or in part,
nor any action taken hereunder shall be construed as giving Employee any right
to be retained in the employ of the Company for any particular period of time
nor shall it otherwise limit FSI’s right to terminate the employment of Employee
at any time, with or without cause or reason, or the Employee’s right to resign.
     10. Employee specifically acknowledges and agrees that the terms and
conditions of the above restrictive covenants are reasonable and necessary for
the protection of FSI business, Confidential Information, and Customer
Information, whether or not characterized as intellectual property or trade
secrets, and to prevent damage or loss to FSI as a result of any action taken by
Employee, and further that the above restrictive covenants are supported by good
and sufficient consideration that exceeds the benefits that Employee would be
entitled to receive from the Company in the absence of this Agreement.
     11. Employee hereby acknowledges and agrees that any breach by Employee of
the foregoing provisions may cause FSI irreparable injury for which there is no
adequate remedy at law. Therefore, Employee expressly agrees that FSI shall be
entitled, in addition to any other remedies available, to injunctive and/or
other equitable relief to require specific performance or

7



--------------------------------------------------------------------------------



 



prevent a breach under the provisions of this Agreement. Employee further agrees
that any delay by the Company in assertion of a right under this Agreement, or
any failure by the Company to assert a right under this Agreement, does not
constitute a waiver by the Company of any right hereunder, and the Company may
subsequently assert any or all of its rights hereunder as if the delay or
failure to assert rights had not occurred.
     12. In the event that any portion of this Agreement may be held to be
invalid or unenforceable for any reason, it is hereby agreed that said
invalidity or unenforceability shall not affect the other portions of this
Agreement and that the remaining terms and conditions or portions hereof shall
remain in full force and effect and any court of competent jurisdiction may so
modify the objectionable provision as to make it valid, reasonable, and
enforceable.
     13. No rights or obligations of Employee or FSI hereunder may be assigned,
pledged, disposed of or transferred by such party to any other person or entity
without the prior written consent of the other party, except that FSI may,
without the consent of Employee, assign its rights and obligations under this
Agreement to the Company or to any corporation or other business entity (i) with
which FSI may merge or consolidate, or (ii) to which the Company may sell or
transfer all or substantially all of its assets or capital stock. This Agreement
shall be binding upon and shall be enforceable by the parties hereto and their
respective, permitted successors and assignees. This Agreement shall be governed
by the laws of the State of Minnesota.
     14. Except for the Management Agreement, this Agreement supersedes any
previous agreement, written or oral, between FSI and Employee relating to the
same subject matter, including without limitation the Prior Agreement. This
Agreement may be otherwise amended or terminated only by a subsequent agreement
in writing signed by Employee and a director of FSI.
     15. Survival. The parties acknowledge and agree that certain provisions of
this Agreement, including but not limited to, Sections 2, 3, 5, 6, 7, and 8,
impose obligations that according to their terms survive termination of
Employee’s employment. All such provisions shall survive termination of
Employee’s employment.
     16. Notices. All notices, requests and demands given to or made pursuant
hereto shall be in writing and shall be delivered or mailed to any such party at
its address which:

             
 
  A.   In the case of the Company shall be:    
 
           
 
      FSI International, Inc.    
 
      3455 Lyman Boulevard    
 
      Chaska, Minnesota 55318    
 
      Attention: Chief Financial Officer    

8



--------------------------------------------------------------------------------



 



             
 
  B.   In the case of the Employee shall be:    
 
           
 
      Patricia M. Hollister    
 
      FSI International, Inc.    
 
      3455 Lyman Boulevard    
 
      Chaska, Minnesota 55318    

Either party may, by notice hereunder, designate a changed address. Any notice,
if mailed properly addressed, postage prepaid, registered or certified mail,
shall be deemed to have been given on the registered date or that date stamped
on the certified mail receipt.
     17. This Agreement is intended to satisfy, or be exempt from, the
requirements of Section 409A(a)(2), (3), and (4) of the Code, including current
and future guidance and regulations interpreting such provisions, and should be
interpreted accordingly.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day
and year first-above written.

              FSI INTERNATIONAL, INC.     EMPLOYEE  
 
           
By:
  /s/ Donald S. Mitchell     /s/ Patricia M. Hollister  
 
           
 
  Donald S. Mitchell     Patricia M. Hollister  
 
           

  Its: Chief Executive Officer        

9



--------------------------------------------------------------------------------



 



EXHIBIT A
     The following are inventions or ideas, not covered by Section 5, in which I
have any right, title or interest, and which were previously conceived either
wholly or in part by me. If there are none, please indicate that below.
(Do not disclose any information you regard as being confidential. Please
provide in this space, pursuant to Section 5 above, a brief description of the
product or process, plus a list of source documents, such as patents, patent
applications, drawings, or written descriptions, identified by title, number and
date. Attach a separate sheet if necessary.)

         
 
    /s/ Patricia M. Hollister    
 
         
 
    Employee Signature    

10